FILED
                             NOT FOR PUBLICATION                              SEP 15 2011

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MOHAMMED IBRAHIM; YASMIN                         No. 07-73069
FAUZIA; ABIDUR RAHMAN,
                                                 Agency Nos. A095-634-509
              Petitioners,                                  A097-361-020
                                                            A097-361-021
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted September 2, 2011
                              Pasadena, California

Before: SCHROEDER and GOULD, Circuit Judges, and MCCUSKEY, Chief
District Judge.**

       Mohammed Ibrahim, his wife Yasmin Fauzia, and their son Abidur Rahman

(collectively “Petitioners”), natives and citizens of Bangladesh, petition for review


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Michael Patrick McCuskey, Chief United States
District Judge for the Central District of Illinois, sitting by designation.
of a decision of the Board of Immigration Appeals adopting and affirming an

Immigration Judge’s (“IJ”) denial of Petitioners’ applications for asylum,

withholding of removal, and protection under the Convention Against Torture.

Petitioners asserted fear of future persecution on account of Yasmin’s conversion

to Christianity.

          Yasmin was found not to be eligible for asylum because she filed years after

the passage of the one-year deadline. See 8 C.F.R. § 1208.4(a)(2)(i)(A). She

contends that she has demonstrated “changed” or “extraordinary” circumstances

pursuant to 8 C.F.R. § 1208.4(a)(4)-(5), justifying the delay.

          The IJ made an adverse credibility finding with respect to her assertion that

she converted to Christianity. Yasmin converted nearly ten years after arriving in

the United States and a few months after the initiation of her husband’s removal

proceedings. The IJ’s adverse credibility finding is supported by substantial

evidence. Not only was the timing of the alleged conversion suspicious, but

Yasmin could not state the correct name of the church she said that she attended.

Her stated reasons for converting to Christianity supported the IJ’s conclusion that

she converted only to stay in the United States and not because of her religious

belief.




                                             2
      Substantial evidence also supports the IJ’s determination that Yasmin has

failed to establish a clear probability that she will be persecuted in Bangladesh.

Neither the country reports nor the alleged threatening letters support her claim.

The letters, which Yasmin claims show that a fatwa was issued against her in

retaliation for her conversion, were written before her alleged conversion and bore

no indication of having been mailed from Bangladesh.

      The petition for review is DENIED.




                                           3